Exhibit 10.1
 


Description of Denny's 2007 Corporate Incentive Program


On February 12, 2007, the Compensation and Incentives Committee of the Board of
Directors of Denny's Corporation (the "Company" or “Denny’s”) approved and
adopted the Denny's 2007 Corporate Incentive Program (the "2007 Incentive
Program"), an incentive compensation arrangement for substantially all
non-restaurant Denny's employees, including the executive officers of the
Company. Under the 2007 Incentive Program, which is offered pursuant to the
Denny's Corporation 2004 Omnibus Incentive Compensation Plan (the "Denny's 2004
Omnibus Plan"), a participant is eligible to earn a target bonus award ("Target
Award") equal to a percentage of his or her base salary, depending on the group
classification assigned to such participant. For the executive officers, the
Target Awards range from 65% of base salary for executive and senior vice
presidents to 100% of base salary for the chief executive officer.


Target Awards are earned by participants based on the achievement of certain
pre-established quarterly and annual performance goals, and the amount of actual
bonus earned may range from 50% of the Target Award, if certain threshold goals
are met, to 100% of the Target Award, if all targeted goals are met. Performance
goals are based on the following five (5) performance categories: (i) Company
Same Store Sales; (ii) Franchise Same Store Sales; (iii) Adjusted Income Before
Taxes; (iv) Free Cash Flow; and (v) Department Objectives.


In addition, participants in the 2007 Incentive Program are eligible to share in
an Over-Performance Payout ("OP Payout"), which is a bonus pool that will be
created if Denny's exceeds targeted Adjusted Income Before Taxes and/or Free
Cash Flow for the year. Each participant will receive a pro rata percentage of
any OP Payout pool based upon a participant’s individual performance rating and
Target Award level, not to exceed 100% of the participant's Target Award
otherwise earned for the year.

